Citation Nr: 9919549	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  97-27 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUE

The propriety of the initial 40 percent evaluation assigned 
for prostate cancer, status post prostatectomy, with 
incontinence and erectile dysfunction.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1956, November 1957 to August 1962, and from April 
1969 to June 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
RO, which denied a compensable evaluation for service-
connected disability formerly characterized as residuals of a 
radical prostatectomy.  The RO twice increased the initial 
assigned evaluation during the pendency of the appeal, 
culminating in the current 40 percent evaluation. 

As the evaluation of the rating assigned for the veteran's 
service-connected prostate cancer, status post prostatectomy 
with incontinence and erectile dysfunction, involves a 
question of the propriety of the initial evaluation assigned, 
the Board has recharacterized the issue accordingly in light 
of the distinction noted by the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) (Court) in the case of Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The Board also notes the 
fact that initial assigned evaluation was twice increased 
during the pendency of the appeal does not obviate the 
appeal.  As the Court has concluded that the appellant is 
generally presumed to be seeking the maximum benefit 
available by law, it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  As the present 
claim has not been formally withdrawn by the veteran, it 
remains on appeal for consideration by the Board.  

The Board notes that the veteran's Notice of Disagreement 
submitted in May 1997 also referenced the RO's decision to 
deny entitlement to a 10 percent evaluation based on 
multiple, noncompensable, service-connected disabilities 
under 38 C.F.R. § 3.324 (1998).  As the veteran was 
subsequently assigned a compensable evaluation for the 
disability relevant to the current appeal, that issue has 
been rendered moot.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Prior to September 5, 1997, the veteran's service-
connected prostate cancer, status post prostatectomy with 
incontinence and erectile dysfunction, was manifested by 
medical evidence of good sphincter tone and an assessment of 
mild urinary incontinence; the veteran then complained of 
urinary incontinence resulting in the need to change 
absorbent materials an average of 3 times per day.

3.  As of September 5, 1997, the veteran's service-connected 
prostate cancer, status post prostatectomy with incontinence 
and erectile dysfunction is manifested by continual urine 
leakage, post surgical urinary diversion, urinary 
incontinence or stress incontinence requiring the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times per day. 



CONCLUSION OF LAW

1.  As the initial 40 percent evaluation assigned for the 
veteran's service-connected prostate cancer, status post 
prostatectomy with incontinence and erectile dysfunction, was 
proper, the criteria for a higher evaluation prior to 
September 5, 1997, have not been met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.2, 4.7, 4.115b, Diagnostic Code7527 (1998).

2.  The criteria for the assignment of an evaluation of 60 
percent for the service-connected prostate cancer, status 
post prostatectomy with incontinence and erectile 
dysfunction, have been met, effective September 5, 1997.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.115b including 
Diagnostic Code7527 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In December 1996, the RO granted service connection for 
prostate cancer and assigned a noncompensable evaluation, 
effective November 7, 1996. 

In January 1997, the veteran was afforded a VA examination.  
At that time, the veteran's complaints consisted of impotence 
and mild urinary incontinence.  Prostate examination showed 
that the prostate could not be palpated due to its surgical 
absence; however, there were also no masses in the rectum in 
the area where the prostate had been located.  The final 
impression was prostate carcinoma, status post radical 
retropubic prostatectomy.  

In February 1997, the RO confirmed the initial noncompensable 
rating assigned for the veteran's service-connected residuals 
of a radical prostatectomy.  

In April 1997, the veteran appealed the initial rating on the 
basis that the assigned rating did not reflect the extent of 
his disability.  The veteran noted at the time, that he had 
to change his absorbent materials on average of three times 
per day.  He further stated that the heavy lifting required 
by his job caused him to constantly experience urinary 
incontinence and also complained of incontinence with hard 
sneezing, laughing or the excitement brought on by sporting 
events or movies.  He also complained of impotence since the 
surgery and noted that he experienced urinary incontinence 
even while sleeping.  

The veteran was afforded a second VA examination in June 
1997.  At that time, it was noted that the veteran had been 
experiencing stress incontinence which made him wet when he 
coughed or strained, such that he had to wear a pad at all 
times of the day and night.  He was also stated to have lost 
his sexual function, an expected complication of the 
prostatectomy.  Rectal examination showed good sphincter tone 
and absent prostate due to previous radical prostatectomy.  
The final impression included cancer of the prostate, status 
post radical retropubic prostatectomy; urinary incontinence 
secondary to prostatectomy; and erectile dysfunction 
secondary to prostatectomy.  

In August 1997, the RO determined that the veteran was 
entitled to an initial compensable evaluation and assigned a 
20 percent rating for his service-connected prostate cancer, 
status post radical prostatectomy with incontinence and 
erectile dysfunction, effective November 7, 1996.  

In September 1997, the veteran submitted his substantive 
appeal.  He contended that the level of impairment 
attributable to his service-connected disability more nearly 
approximated the criteria necessary for a 60 percent 
evaluation, as it was necessary for him to change his 
absorbent materials on an average of approximately five times 
per day, with three to four changes required during his 8-
hour work day alone.  He also noted that his condition caused 
him to wake at night to change his absorbent materials on an 
average of approximately four times per week.  

In November 1997, the veteran testified before a Hearing 
Officer at the RO and essentially reiterated his previous 
complaints.  Specifically, he noted that he had to wear 
absorbent materials on a constant basis, which required 
changing on average of four to five times per day.  He also 
complained of impotence and leakage with laughing, sneezing, 
lifting or bending and described a general inability to 
control urination.  

In March 1998, the RO determined that the veteran was 
entitled to an increase in the initial evaluation assigned 
for the service-connected prostate cancer, status post 
radical prostatectomy with incontinence and erectile 
dysfunction, and assigned a 40 percent rating, effective 
November 7, 1996.  


II.  Analysis

The veteran's claim is "well grounded," meaning the claim 
is "plausible...or capable of substantiation."  See 
38 U.S.C.A. § 5107(a); see also Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992).  As all of the evidence that is 
relevant to the claim has been properly developed, VA has 
satisfied its "duty to assist."  See Murphy v. Derwinski, 1 
Vet. App. 78, 81-82 (1990).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  The Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1.  
Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (1998).  When making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where, as here, the question for 
consideration is propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In this case, the RO has issued a statement of the case and a 
supplemental statement of the case that do not explicitly 
reflect consideration of the propriety of the initial rating, 
or include discussion of whether "staged rating" would be 
appropriate in the veteran's case.  However, the Board does 
not consider it necessary to remand this claim to the RO for 
issuance of a statement of the case on this issue.  This is 
because, in this case, the RO effectively considered the 
appropriateness of its initial evaluation under the 
applicable rating criteria in conjunction with the submission 
of additional evidence at various times during the pendency 
of the appeal, resulting in the decisions to increase the 
initial assigned evaluation to 20 then 40 percent.  The Board 
considers this to be tantamount to a determination of whether 
"staged rating" is appropriate.  Hence, there is no 
prejudice to the veteran in the Board now considering such.  

The veteran's service-connected prostate cancer, status post 
prostatectomy with incontinence and erectile dysfunction, is 
currently evaluated as 40 percent disabling under the 
provisions of 38 C.F.R. § 4.115b, Diagnostic Code 7527.  
Diagnostic Code 7527 provides that postoperative residuals of 
prostate gland injuries are to be rated either on the basis 
of voiding dysfunction or a urinary tract infection, 
whichever is predominant.  In this case, the veteran has not 
expressed complaints relating to urinary tract infection, and 
there is no specific evidence of renal dysfunction (which, 
pursuant to Diagnostic Code 7528, is an alternative basis for 
evaluating malignant neoplasms of the genitourinary systems).  
Hence, evaluation on the basis of voiding dysfunction is 
appropriate.  Voiding dysfunction is manifested by continual 
urine leakage, post-surgical urinary diversion, urinary 
incontinence, or stress incontinence.  A 40 percent schedular 
evaluation for voiding dysfunction requires the wearing of 
absorbent materials which must be changed 2 to 4 times per 
day.  38 C.F.R. § 4.115a (1998).  A 60 percent evaluation is 
warranted with the use of an appliance or the wearing of 
absorbent materials which must be changed more than 4 times 
per day.  Id. 

Based on the evidence of record, the Board finds no basis for 
an evaluation higher than the initially assigned 40 percent 
prior to September 5, 1997.  Medical and other evidence 
associated with the record prior to that time revealed that 
the status post prostatectomy with incontinence and erectile 
dysfunction was manifested by medical evidence of good 
sphincter tone and an assessment of mild urinary incontinence 
in January 1997; the veteran then complained of urinary 
incontinence resulting in the need to change absorbent 
materials an average of 3 times per day, and these assertions 
were essentially consistent with those advanced in his April 
1997 Notice of Disagreement, and during his VA examination in 
June 1997.  The Board determines that these findings are 
indicative of a level of impairment contemplated in a 40 
percent evaluation; hence, the assignment of the initial 40 
percent evaluation was proper, and the criteria for a higher 
evaluation are not met prior to that date.

However, as of September 5, 1997, the date of receipt of the 
veteran's substantive appeal, the Board finds evidence that 
his service-connected residuals of prostate cancer, status 
post prostatectomy with incontinence and erectile 
dysfunction, has resulted in a level of disability more 
consistent incontinence requiring the use of an appliance or 
the wearing of absorbent materials which must be changed more 
than 4 times per day.  Specifically, the veteran reported in 
his substantive appeal that it was necessary for him to 
change his absorbent materials on an average of approximately 
five times per day, with three to four changes required 
during his 8-hour work day alone.  Furthermore, during his 
personal hearing conducted at the RO in November 1997, the 
veteran reiterated that he had to wear absorbent materials on 
a constant basis, which required changing on average of four 
to five times per day.  The Board finds such assertions, 
which represent the first clear indication that that the 
criteria for the 60 percent evaluation were met, to be 
credible.  Hence, a rating of 60 percent is warranted in this 
case as of the date of receipt of the veteran's substantive 
appeal, September 5, 1997.  

The above determinations are based on the pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, however, the Board notes that there is no 
indication that the schedular criteria are inadequate to 
evaluate the veteran's condition at any stage, since there 
has been no showing that it has caused marked interference 
with his employment (i.e., beyond that contemplated in the 
assigned evaluation), or necessitated frequent periods of 
hospitalization, or that his disability otherwise has 
rendered impracticable the application of the regular 
schedular standards.  In the absence of evidence of such 
factors, the Board is not required to remand this case to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

As the initial 40 percent evaluation assigned for service-
connected prostate cancer, status post prostatectomy with 
incontinence and erectile dysfunction, was proper, a higher 
evaluation prior to September 5, 1997 is denied.  

A rating of 60 percent for the service-connected prostate 
cancer, status post prostatectomy with incontinence and 
erectile dysfunction, is granted, effective September 5, 
1997, subject to the regulations controlling disbursement of 
VA monetary benefits.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

